Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas G. Bilodeau (Reg. 43,438) on 12/2/21.

The application has been amended as follows: 

1. 	A linear motor control apparatus, configured to control a linear motor, including a winding to which an AC voltage is applied and a mover which is connected to an elastic body, the linear motor control apparatus, comprising: 
a controller configured to perform: 
an operation mode (1) which linearly increases amplitude of a voltage command value while keeping a frequency of the AC voltage substantially constant, and 
command value substantially constant, 
wherein the linear motor is configured to drive a piston having a stroke, the piston attached to the mover, 
wherein the controller is configured to execute the operation mode (1) and the operation mode (2) in order of the operation mode (1) and the operation mode (2),
 wherein the controller is configured to: 
execute the operation mode (1) immediately after a start of the linear motor, 
set a stroke range of the piston at the start of the linear motor regardless of a load at the start, 
where a stroke command is linearly increased from zero and a stroke command value deviates from a stroke detection value depending on whether the driving frequency substantially coincides with a resonance frequency of the mover,
estimate a position of at least one of the mover or the resonance frequency of the mover after amplitude of the position of the mover is linearly increased to a predetermined value or more in the operation mode (1), and
 	change the frequency while keeping the amplitude of thecommand value substantially constant, and then increase the amplitude of thecommand value in the operation mode (2).
2.	(Cancelled).
3.	(Cancelled).
4.	The linear motor control apparatus according to claim 1, further comprising:
a load which is connected to the mover,
the resonance frequency of the mover detected or estimated, and
one, two, or three time differential values of the amplitude of the [[AC]] voltage command value, the frequency of the AC voltage, and the amplitude of the mover are larger when the load is a heavy load than when the load is a light load.
5.	(Cancelled).
6.	(Cancelled).
7.	The linear motor control apparatus according to claim 1, further comprising:
a load which is connected to the mover,
wherein a fluctuation of the load is estimated from a difference between a frequency of the [[AC]] voltage command value and [[a]] the resonance frequency of the mover detected or estimated, and
a control gain or a control time constant for a stroke of the mover, a current flowing in the winding, or a speed of the mover is changed according to the load.
8.	(Cancelled).
9.	(Cancelled).
10.	A compressor, comprising:
the linear motor control apparatus according to claim 1,
wherein a position of the mover is estimated using voltage and current values of the winding.
11.	(Cancelled).
12.	(Cancelled).
13.	A compressor, comprising:
the linear motor control apparatus according to claim 4,

14.	(Cancelled).
15.	(Cancelled).
16.	A compressor, comprising:
the linear motor control apparatus according to claim 7,
wherein a position of the mover is estimated using voltage and current values of the winding.
17.	(Cancelled). 
18.	(Cancelled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 7, 10, 13 and 16 are allowed as the prior art does not teach or suggest the applicant’s invention.
The amended claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/13/21


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846